Pope, Judge.
Defendant David Chatham appeals his conviction for public inde*141cency. The jury was authorized to find that when Gwinnett County police officers responded to a report of a suspicious person in the parking lot of an Ingle’s food store, they found defendant sitting in a pickup truck in the parking lot with his pants unzipped and his penis exposed.
Decided April 8, 1992.
Reconsideration denied May 4, 1992.
Harrison & Harrison, G. Hughel Harrison, Samuel H. Harrison, for appellant.
Gerald N. Blaney, Jr., Solicitor, for appellee.
1. Defendant first asserts as error that the trial court improperly admitted into evidence several adult magazines and a pair of binoculars found in the truck with defendant. This enumeration is without merit. The record reveals that the trial court did not admit the magazines or the binoculars into evidence.
2. Defendant argues that the trial court improperly and incompletely charged the jury as to circumstantial evidence. The record reveals, however, that the State’s case against defendant was not based on circumstantial evidence. The only witnesses called by the State were the arresting officers who testified they observed defendant in a public place with his penis exposed; thus their testimony was direct, not circumstantial evidence. For that reason, the trial court’s charge does not run afoul of the Georgia Supreme Court’s recent decisions in Postell v. State, 261 Ga. 842 (412 SE2d 831) (1992) and Robinson v. State, 261 Ga. 698 (410 SE2d 116) (1991) as defendant contends. Accordingly, this enumeration of error must fail.

Judgment affirmed.


Carley, P. J., and Johnson, J., concur.